—Judgment, Supreme Court, New York County (Franklin R. Weissberg, J.), rendered September 12, 1989, convicting defendant upon his guilty plea of manslaughter in the first degree (Penal Law § 125.20) and arson in the second degree (Penal Law § 150.15) and sentencing him to consecutive indeterminate terms of from 8Vs to 25 years imprisonment on the manslaughter count and from 2 to 6 years imprisonment on the arson count, unanimously affirmed.
The defendant after proper colloquy waived his right to appeal. It was voluntary, knowing and intelligent (see, People v Seaberg, 74 NY2d 1, 11; see also, People v Callahan, 80 NY2d 273).
Were we to reach the issue of excessive sentence on appeal, we would nonetheless affirm. This was a heinous crime. Aside from the killing itself in which the defendant stabbed the victim eight times in his neck and back, the defendant set the victim on fire, putting at risk all of the people in the apartment house in which the crime occurred. The sentence was clearly justified. Concur — Sullivan, J. P., Carro, Kupferman and Nardelli, JJ.